Sherwood, O. J.,
(dissenting). I think the decree in this case should be affirmed. The title to the property in question was in complainants, and they had never been divested of it. They took the only course affording them an adequate remedy for the grievance complained of. If they have a remedy at law and it can only be made available through a multiplicity of suits, this fact alone is sufficient to give a court of equity jurisdiction. It is neither equitable nor just to compel these complainants to surrender their property to the control of defendants, who have neither title or right to the possession thereof, and compel complainants to resort to an action of replevin to recover it again, and subject them to the risk and hazard of its loss or destruction, or of its being carried away into a foreign jurisdiction before the writ can be made available for its recovery.
The jurisdiction of equity is preventive as well as remedial, and neither should be withheld where necessary to protect the rights of parties and no other is adequate.
The decree at the circuit should be affirmed.